Exhibit 99.2 MEDIVISION MEDICAL IMAGING LTD. CONSOLIDATED BALANCE SHEET US dollars (thousands) September 30, December 31, Unaudited Audited A S S E T S Current assets Cash and cash equivalents 74 Restricted cash - Accounts receivable: Trade, net Other accounts receivable Inventories 63 Assets and disposal group classified as held for sale - - Total current assets Non-current assets Property and equipment, net 29 Investment in affiliated company - - Deferred tax assets - - (*) Goodwill and other intangible assets - Total assets (*)Restated – see Note 2C. The accompanying notes are an integral part of the consolidated financial statements. 1 MEDIVISION MEDICAL IMAGING LTD. CONSOLIDATED BALANCE SHEET US dollars (thousands) September 30, December 31, Unaudited Audited LIABILITIES AND EQUITY Current liabilities Short-term bank credit and other current liabilities Trade payables Other accounts payable Liabilities included in disposal group held for sale - - Total current liabilities Long-term liabilities Long-term loans, net of current maturities - Long-term employee benefits 61 64 Total long-term liabilities 61 Total liabilities Equity Equity attributable to owners of the parent: Ordinary shares Additional paid-in capital Capital reserve ) ) ) Foreign currency translation differences 67 Accumulated deficit ) )(*) ) (*) 25 (*) (*) Minority interest (*) (*) Total equity (*) (*) Total liabilities and equity (*)Restated – see Note 2C. The accompanying notes are an integral part of the consolidated financial statements. 2 MEDIVISION MEDICAL IMAGING LTD. CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS US dollars (thousands except per share data) Nine month period ended September 30, Three month period ended September 30, Year ended
